





Executive 2016 PRSU Agreement




PERFORMANCE-BASED
RESTRICTED STOCK UNITS AWARD AGREEMENT
This Award Agreement (the “Agreement”) is entered into as of May 17, 2016 by and
between Electro Scientific Industries, Inc., an Oregon corporation
(the “Company”), and __________________________ (“Recipient”), for the grant of
restricted stock units with respect to the Company’s Common Stock (“Common
Stock”). By accepting this award Recipient agrees to be bound by the terms and
conditions of this Agreement.
On May 17, 2016, the Compensation Committee of the Company’s Board of Directors
made a restricted stock units award to Recipient pursuant to the Company’s 2004
Stock Incentive Plan (the “Plan”). The award is intended to qualify as
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”). Recipient desires to accept the award subject
to the terms and conditions of this Agreement.
IN CONSIDERATION of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following:
(a)Grant and Terms of Restricted Stock Units. The Company grants to Recipient
under the Plan ______ restricted stock units, subject to the adjustments,
restrictions, terms and conditions set forth in this Agreement.
(a)Rights under Restricted Stock Units. A restricted stock unit (an “RSU”)
represents the unsecured right to require the Company to deliver to Recipient
one share of Common Stock for each RSU. The number of shares of Common Stock
deliverable with respect to each RSU is subject to adjustment as determined by
the Board of Directors of the Company as to the number and kind of shares of
stock deliverable upon any merger, reorganization, consolidation,
recapitalization, stock dividend, spin-off or other change in the corporate
structure affecting the Common Stock generally.
(b)Vesting. The RSUs issued under this Agreement shall initially be 100%
unvested and subject to forfeiture as set forth below.
(i)Except as set forth in Section 1(d), if Recipient ceases to be employed by
the Company for any reason or for no reason prior to May 16, 2019, the unvested
RSUs shall be forfeited to the Company.
(ii)To the extent that the number of RSUs first specified above are reduced in
accordance with Section 1(b)(iii) and except as provided in Section 1(d), the
reduction shall be forfeited to the Company. The extent to which any Performance
Goal is achieved, if at all, shall be determined by a date that is no later than
December 31 of the calendar year in which the Performance Period to which the
Performance Goal relates ends. Nothing contained in this Agreement shall confer
upon Recipient any right to be employed by the Company or to continue to provide
services to the Company or to interfere in any way with the right of the Company
to terminate Recipient’s services at any time for any reason, with or without
cause.
(iii)The RSUs shall be earned based on three “Performance Goals” based on the
relative performance of the Company’s Common Stock against the Russell 2000
Index, as follows:


Executive 2016 PRSU Agreement

--------------------------------------------------------------------------------







(A)___________ [insert # equal to 33.3%] of the RSUs will be earned based on the
Relative Performance Percentage for the period beginning May 17, 2016 and ending
May 16, 2017 (the “First Performance Period”), as follows: (i) 100% of the RSUs
will be earned if the Relative Performance Percentage for the First Performance
Period is equal to 100%; (ii) for every percentage point that the Relative
Performance Percentage is less than 100% for the First Performance Period, three
percent fewer of the RSUs available to be earned with respect to the First
Performance Period will be earned, so that no RSUs will be earned with respect
to that period if the Relative Performance Percentage is less than or equal to
66.7%; and (iii) for every percentage point that the Relative Performance
Percentage for the First Performance Period is greater than 100%, two percent
more of the RSUs available to be earned for such period will be earned, so that
150% of the target RSUs for such period will be earned if the Relative
Performance Percentage is 125% for such period, provided that no more than 150%
of the RSUs available to be earned in the First Performance Period may be earned
based on this Performance Goal.
(B)___________ ___________ [insert # equal to 33.3%] of the RSUs will be earned
based on the Relative Performance Percentage for the period beginning May 17,
2016 and ending May 16, 2018 (the “Second Performance Period”), as follows: (i)
100% of the RSUs will be earned if the Relative Performance Percentage for the
Second Performance Period is equal to 100%; (ii) for every percentage point that
the Relative Performance Percentage is less than 100% for the Second Performance
Period, three percent fewer of the RSUs available to be earned with respect to
the Second Performance Period will be earned, so that no RSUs will be earned
with respect to that period if the Relative Performance Percentage is less than
or equal to 66.7%; and (iii) for every percentage point that the Relative
Performance Percentage for the Second Performance Period is greater than 100%,
two percent more of the RSUs available to be earned for such period will be
earned, so that 200% of the target RSUs for such period will be earned if the
Relative Performance Percentage is 150% for such period, provided that no more
than 200% of the RSUs available to be earned in the Second Performance Period
may be earned based on this Performance Goal.
(C)___________ ___________ [insert # equal to 100%] of the RSUs will be earned
based on the Relative Performance Percentage for the period beginning May 17,
2016 and ending May 16, 2019 (the “Third Performance Period”), as follows: (i)
100% of the RSUs will be earned if the Relative Performance Percentage for the
Third Performance Period is equal to 100%; (ii) for every percentage point that
the Relative Performance Percentage is less than 100% for the Third Performance
Period, three percent fewer of the RSUs available to be earned with respect to
the Third Performance Period will be earned, so that no RSUs will be earned with
respect to that period if the Relative Performance Percentage is less than or
equal to 66.7%; and (iii) for every percentage point that the Relative
Performance Percentage for the Third Performance Period is greater than 100%,
two percent more of the RSUs available to be earned for such period will be
earned, so that 200% of the target RSUs for such period will be earned if the
Relative Performance Percentage is 150% for such period, provided that no more
than 200% of the RSUs available to be earned at target performance in the Third
Performance Period may be earned based on this Performance Goal, with such
number reduced by the aggregate number of RSUs earned with respect to the First
Performance Period and the Second Performance Period (but with such reduction
not to reduce the number of RSUs earned in the Third Performance Period below
zero).
(D)Notwithstanding anything in this Agreement to the contrary, the total number
of RSUs that are earned under this Agreement shall not exceed the lesser of (i)
a number of shares with an aggregate value, based on the closing price of the
Company’s Common


Executive 2016 PRSU Agreement

--------------------------------------------------------------------------------







Stock in the last trading date preceding the vesting date, that is five times
the result of (A) [insert total target # of shares] by (B) [insert closing price
on May 17, 2016], rounded down to the nearest whole share, and (ii) 200% of the
number of RSUs set forth in the first sentence of Section 1.
(E)Performance of the Company’s Common Stock relative to the Russell 2000 Index
for a given Performance Period will be measured as follows:
(i)To determine relative performance, the baseline metrics are the 20 trading
day average closing price of the Company’s Common Stock and the Russell 2000
Index, as reported in The Wall Street Journal, or such other reliable source as
is determined by the Compensation Committee or the Board of Directors, in its
sole discretion, with the last of the 20 trading days falling on May 16, 2016.
This 20 day average establishes both the Company baseline stock price (the
“Company Baseline Stock Price”) and the Russell 2000 Index baseline (the
“Russell 2000 Baseline”) against which future Company stock and Russell 2000
Index performance will be compared.
(ii)Next, the Company will measure the 20 trading day average closing price of
the Company and the Russell 2000 Index, as reported in The Wall Street Journal,
or such other reliable source as is determined by the Compensation Committee or
the Board of Directors, in its sole discretion, with the last trading day of
such 20-trading day period ending on the last trading day of the applicable
Performance Period (establishing both the “Company Closing Price” and the
“Russell 2000 Index Closing Price” for such Performance Period).
(iii)The Company will then measure Company performance for a given Performance
Period by dividing the Company Closing Price by the Company Baseline Stock
Price, with the quotient expressed as a percentage of the Company Baseline Stock
Price (the “Company Percentage Performance”). The Company will then measure
Russell 2000 Index Performance over the same period by dividing the Russell 2000
Index Closing Price by the Russell 2000 Index Baseline with the quotient
expressed as a percentage of the Russell 2000 Index Baseline (the “Russell 2000
Index Percentage Performance”).
(iv)The Company will then subtract the Russell 2000 Index Percentage Performance
from the Company Percentage Performance, then add 100 to the result, with the
final result constituting the relative Company Common Stock performance as a
percentage (the “Relative Performance Percentage”).
(F)“Performance Period” means any of the First Performance Period, the Second
Performance Period or the Third Performance Period.
(G)The number of RSUs determined pursuant to clauses (A), (B) and (C) of this
Section 1(b)(iii) (subject to the limitations in clause (D)) shall vest on the
last day of the Third Performance Period, subject to Section 1(b)(i). Except as
provided in Section 1(d), any RSUs that are not vested at the end of the Third
Petrformance Period shall be forfeited.
(c)Delivery Date. Except as set forth in Section 1(d)(iv), the delivery date for
shares of Common Stock with respect to RSUs earned subject to this Agreement
shall be as soon as practicable after the Third Performance Period ends, but in
no event later than December 31 of the calendar year in which such fiscal year
ends.
(d)Proration upon Termination for Certain Reasons Prior to End of Performance
Period; Treatment on Change in Control.


Executive 2016 PRSU Agreement

--------------------------------------------------------------------------------







(i)Proration on Death or Total Disability. If Recipient ceases to be an employee
of the Company prior to the end of the Performance Period by reason of
Recipient’s death or total disability, the RSUs that have not otherwise vested
or been forfeited pursuant to Section 1(b)(iii)(G) shall not be forfeited under
Section 1(b)(i) and the following shall apply:
(1)With respect to any Performance Period that is completed prior to Recipient’s
termination of employment, the number of RSUs earned with respect to such
Performance Period(s) shall not be reduced.
(2)With respect to the any Performance Period during which Recipient’s
employment terminates, the number of RSUs Recipient would otherwise be entitled
to receive pursuant to Section 1(b)(iii) with respect to that Performance Period
if Recipient were employed through the end of that Performance Period (the “Base
Payout”) shall be reduced to a number determined by multiplying the Base Payout
by a percentage calculated by dividing the number of months elapsed from the
beginning of such Performance Period to the date of termination of employment
(rounded down to the whole month) by the number of months in such Performance
Period. RSUs for the Performance Period in which employment terminates that
exceed the reduced number shall be forfeited to the Company.
(3)The shares of Common Stock with respect to RSUs determined under (1) and (2)
shall be delivered as soon as practicable on or after the end of the Third
Performance Period in which employment terminates, but in no event later than
December 31 of the calendar year in which the Third Performance Period ends.
(4)The term “total disability” means a medically determinable mental or physical
impairment that is expected to result in death or has lasted or is expected to
last for a continuous period of 12 months or more and that, in the opinion of
the Company and two independent physicians approved by the Company, causes
Recipient to be unable to perform his or her duties as an employee, director,
officer or consultant of the Company and unable to engage in any substantial
gainful activity. Total disability shall be deemed to have occurred after both
of the following have occurred:
(A)The two independent physicians have furnished their written opinion of total
disability to the Company; and
(B)The Company has reached an opinion of total disability.
(ii)Double Trigger Acceleration on Change in Control.
(1)The number of unvested RSUs Recipient would otherwise be entitled to receive
pursuant to Section 1(b)(iii) if Recipient were employed through the end of the
Third Performance Period shall immediately vest (provided, however, that if
vesting occurs pursuant to this Section 1(d)(ii) during or prior to the end of a
Performance Period that has not yet ended it will be conclusively presumed that
the RSUs would have been at the 100% vesting level for each such unfinished
Performance Period, subject to any action taken by the Compensation Committee or
the Board of Directors pursuant to clause (1) or (2) of Section 1(d)(iii),
including the final paragraph of Section 1(d)(iii)) if a Change in Control (as
defined below) occurs and either:
(A)at any time after the Change in Control and on or before the first
anniversary of the Change in Control, (i) the Recipient’s employment is
terminated by the


Executive 2016 PRSU Agreement

--------------------------------------------------------------------------------







Company (or its successor) without Cause (as defined below), or (ii) the
Recipient’s employment is terminated by the Recipient for Good Reason (as
defined below); or
(B)at any time after the Change in Control (i) the Company or the surviving or
acquiring entity terminates this Agreement and all similar agreements, including
because the achievement of any of the Performance Goals becomes reasonably
unable to be determined;
Notwithstanding the foregoing, the RSUs may also immediately vest in connection
with a sale of the Company as provided in Section 1(d)(iii) below.
(2)For purposes of this Agreement, a “Change in Control” of the Company shall
mean the occurrence of any of the following events:
(A)At any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office;
(B)Any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of
the Exchange Act) shall, as a result of a tender or exchange offer, open market
purchases or privately negotiated purchases from anyone other than the Company,
have become the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of more than fifty percent (50%) of the
then outstanding Common Stock of the Company;
(C)A consolidation, merger or plan of exchange involving the Company (“Merger”)
as a result of which the holders of outstanding securities of the Company
ordinarily having the right to vote for the election of directors (“Voting
Securities”) immediately prior to the Merger do not continue to hold at least
fifty percent (50%) of the combined voting power of the outstanding Voting
Securities of the surviving corporation or a parent corporation of the surviving
corporation immediately after the Merger, disregarding any Voting Securities
issued to or retained by such holders in respect of securities of any other
party to the Merger; or
(D)A sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company.
(3)For purposes of this Agreement, “Cause” shall mean (a) the willful and
continued failure to perform substantially the Recipient’s reasonably assigned
duties with the Company (or its successor) (other than any such failure
resulting from incapacity due to physical or mental illness) after a demand for
substantial performance is delivered to the Recipient by the Company (or its
successor) which specifically identifies the manner in which the Company (or its
successor) believes that the Recipient has not substantially performed the
Recipient’s duties, (b) the willful engagement in illegal conduct which is
materially and demonstrably injurious to the Company (or its successor), or (c)
the commission of an act by Recipient, or the failure of Recipient to act, which
constitutes gross negligence or gross misconduct. No act, or failure to act,
shall be considered “willful” if the Recipient reasonably believed that the
action or omission was in, or not opposed to, the best interests of the Company
(or its successor).
(4)For purposes of this Agreement, “Good Reason” shall mean:


Executive 2016 PRSU Agreement

--------------------------------------------------------------------------------







(A)the assignment of a different title, job or responsibilities that results in
a decrease in the level of responsibility of the Recipient after the Change in
Control when compared to the Recipient’s level of responsibility for the
Company’s operations prior to the Change in Control; provided that Good Reason
shall not exist if the Recipient continues to have the same or a greater general
level of responsibility for Company operations after the Change in Control as
the Recipient had prior to the Change in Control even if the Company operations
are a subsidiary or division of the surviving company,
(B)a reduction in the Recipient’s base pay as in effect immediately prior to the
Change in Control,
(C)a material reduction in total benefits available to the Recipient under cash
incentive, stock incentive and other employee benefit plans after the Change in
Control compared to the total package of such benefits as in effect prior to the
Change in Control, or
(D)the Recipient is required to be based more than 50 miles from where the
Recipient’s office is located immediately prior to the Change in Control except
for required travel on company business to an extent substantially consistent
with the business travel obligations which the Recipient undertook on behalf of
the Company prior to the Change in Control.
(iii)Sale of the Company. If there shall occur a merger, consolidation or plan
of exchange involving the Company pursuant to which the outstanding shares of
Common Stock of the Company are converted into cash or other stock, securities
or property, or a sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all, or substantially all, the assets of
the Company, then, as determined by the Committee or the Board of Directors,
either:
(1)the unvested RSUs shall be converted into restricted stock units for stock of
the surviving or acquiring corporation in the applicable transaction, with the
amount and type of shares subject thereto to be conclusively determined by the
Committee, taking into account the relative values of the companies involved in
the applicable transaction and the exchange rate, if any, used in determining
shares of the surviving corporation to be held by the former holders of the
Company’s Common Stock following the applicable transaction, and disregarding
fractional shares, with the dates for vesting of RSUs, payment and other terms
of this Agreement unchanged;
(2)the unvested RSUs shall be converted into a cash payment obligation of the
surviving or acquiring corporation in an amount equal to the proceeds a holder
of the underlying shares would have received in proceeds from such transaction
with respect to those shares, with the dates for vesting of RSUs, payment and
other terms of this Agreement unchanged; or
(3)all of the unvested RSUs shall immediately vest based on the number of RSUs
earned for completed Performance Periods and assuming 100% earning level for any
uncompleted Performance Periods and all underlying shares shall be delivered
simultaneously with the closing of the applicable transaction such that the
Recipient will participate as a shareholder in receiving proceeds from such
transaction with respect to those shares.
In the case of (1) and (2) if any Performance Period has not been completed as
of the date of the transaction, the Company Closing Price for such Performance
Period shall be deemed to be the price per share received by the Company’s
stockholders in the transaction. Relative performance for such uncompleted
Performance Period shall then be measured against the Russell 2000 Index


Executive 2016 PRSU Agreement

--------------------------------------------------------------------------------







performance from the Russell 2000 Index Baseline through the 20 trading day
average closing price of the Russell 2000 Index in the period ending on the date
of the closing of the transaction. The Company’s stock performance relative to
the Russell 2000 Index shall then be determined consistently with the
methodology specified herein for completed Performance Periods. The number of
RSUs subject to this Agreement so determined shall then continue to vest based
upon Recipient’s continuing service to the Company, the acquirer, or their
parents or subsidiaries through May 16, 2019, subject to accelerated vesting as
set forth in Section 1(d)(ii).
(iv)Delivery Date. For purposes of Section 1(d)(ii) or (iii), the delivery date
for shares of Common Stock with respect to RSUs shall be as soon as practicable
on or after the vesting described in such sections.
(e)Forfeiture of RSUs on Other Terminations of Employment. If Recipient ceases
to be an employee of the Company for any reason that does not result in
acceleration or payment pursuant to Section 1(d), Recipient shall immediately
forfeit all outstanding but unvested RSUs granted pursuant to this Agreement and
Recipient shall have no right to receive the related Common Stock.
(f)Restrictions on Transfer and Delivery on Death. Recipient may not sell,
transfer, assign, pledge or otherwise encumber or dispose of the RSUs. Recipient
may designate beneficiaries to receive stock if Recipient dies before the
delivery date by so indicating on Exhibit A, which is incorporated into and made
a part of this Agreement. If Recipient fails to designate beneficiaries on
Exhibit A, the shares will be delivered to Recipient’s estate.
(g)Reinvestment of Dividend Equivalents. On each date on which the Company pays
a dividend on a share of Common Stock with respect to an RSU, the number of RSUs
subject to this Agreement shall be increased by a number equal to the number of
whole or fractional shares of Common Stock with a value equal to the value of
the dividends that would have been paid on the stock deliverable pursuant to the
RSUs (if such shares were outstanding), divided by the closing stock price on
the dividend payment date. If the vesting date for any RSUs subject to this
Agreement occurs within seven business days of the payment date for a dividend,
the Company, at its option, may elect to pay to Recipient cash, net of
withholding, equal to the cash dividend payable on the RSUs which so vest in
lieu of increasing the number of RSUs subject to this Agreement.
(h)Delivery on Delivery Date. On the delivery date the Company shall deliver to
Recipient a certificate for the number of shares of Common Stock represented by
all RSUs having a delivery date on the same date, rounded down to the whole
share. No fractional shares of Common Stock shall be issued. The Company shall
pay to Recipient in cash an amount equal to the value of any fractional shares
that would otherwise have been issued, valued as of the delivery date. If shares
or cash are to be delivered on a particular date, the shares or cash shall be
deemed delivered on that date for purposes of compliance with the terms of this
Agreement if the cash or shares are actually delivered within 45 days after the
specified date as determined in the Company’s discretion with the Recipient
having no right to determine the delivery date. Recipient shall not have any
right to determine or direct the date of actual delivery; provided however, that
delivery required to be made in no event later than December 31 of the calendar
year in which the Performance Period ends must be made on or before such date.
(i)Recipient’s Rights as Shareholder. Recipient shall have no rights as a
shareholder with respect to the RSUs or the shares underlying them until the
Company delivers the shares to Recipient on the delivery date.


Executive 2016 PRSU Agreement

--------------------------------------------------------------------------------







(j)Tax Withholding. Recipient acknowledges that, not later than the actual
delivery date, the value of delivered shares of Common Stock will be treated as
ordinary compensation income for federal and state income and FICA tax purposes,
and that the Company will be required to withhold taxes on this income amount.
The Company will notify Recipient of the required withholding amount. In
connection with the delivery of the certificate referred to in Section 1(h),
Recipient shall pay to the Company the required withholding amount in cash or,
at the election of Recipient (which election must be made on or before the
vesting date), by surrendering to the Company for cancellation shares of the
Company’s Common Stock to be delivered with respect to the RSUs or other shares
of the Company’s Common Stock valued at the closing market price for the
Company’s Common Stock on the vesting date. If Recipient pays the withholding
amount in shares of Common Stock, the Company shall pay to Recipient in cash the
amount of any resulting over payment.
(k)Section 409A. The award made pursuant to this Agreement is intended to comply
with and shall be interpreted in accordance with the requirements of Section
409A and Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance issued after
the grant of the award. Without limiting the generality of the foregoing,
notwithstanding anything to the contrary in this Agreement:
(i)Any payment of Non-Qualified Deferred Compensation made pursuant to a
voluntary or involuntary termination of employment shall be withheld and not
paid until Recipient incurs both (i) such a termination of employment and (ii) a
“separation from service” with the Company within the meaning of Treas. Reg.
Section 1.409A-1(h).
(ii)The provisions described in Sections 1(d)(ii)(1)(B) and 1(d)(iii)(3) shall
apply only if such events qualify as a “termination or liquidation of the plan”
within the meaning of Treas. Reg. § 1.409A‑3(j)(4)(ix);
(iii)The provisions described in Section 1(d)(ii) shall apply only if the
“Change in Control” as defined in 1(d)(ii)(2) qualifies as a “change of control
event” within the meaning of Treas. Reg. § 1.409A-3(i)(5)(i)
(iv)If an amount is determined to be subject to applicable provisions of Section
409A of the Code, payment in connection with termination of employment for a
reason other than death may not start or be made to Recipient if the Company
determines Recipient is a “key employee” as defined in Section 416(i) of the
Code, without regard to Section 416(i)(5) of the Code, before the date which is
six months after the date of termination, notwithstanding any other provisions
for time of payment in this Agreement, if such delay in payment is necessary to
comply with Section 409A of the Code. The Company may determine that Recipient
is a key employee in the event of doubt or to avoid impractical efforts or
expense to make an exact determination of key employees. Recipient shall have no
claim, rights or remedy if the determination is not correct.
(v)The Company may adopt such amendments to the award or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to (1) exempt the award from the application of Section 409A or
preserve the intended tax treatment of the benefits provided with respect to the
award, or (2) comply with the requirements of Section 409A.
(b)Miscellaneous.
(a)Entire Agreement; Amendment. This Agreement and the Plan (including without
limitation Section 17 thereof) constitute the entire agreement of the parties
with regard to the subjects hereof and may be amended only by written agreement
between the Company and the Recipient.


Executive 2016 PRSU Agreement

--------------------------------------------------------------------------------







(b)Notices. Any notice required or permitted under this Agreement shall be in
writing and shall be deemed sufficient when delivered personally to the party to
whom it is addressed or when deposited into the United States mail as registered
or certified mail, return receipt requested, postage prepaid, addressed to
Electro Scientific Industries, Inc., Attention: Corporate Secretary, at its
principal executive offices or to the Recipient at the address of Recipient in
the Company’s records, or at such other address as such party may designate by
ten (10) days’ advance written notice to the other party.
(c)Rights and Benefits. The rights and benefits of this Agreement shall inure to
the benefit of and be enforceable by the Company’s successors and assigns and,
subject to the restrictions on transfer of this Agreement, be binding upon the
Recipient’s heirs, executors, administrators, successors and assigns.
(d)Further Action. The parties agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Agreement.
(e)Applicable Law; Attorneys’ Fees. The terms and conditions of this Agreement
shall be governed by the laws of the State of Oregon. In the event either party
institutes litigation hereunder, the prevailing party shall be entitled to
reasonable attorneys’ fees to be set by the trial court and, upon any appeal,
the appellate court.
ELECTRO SCIENTIFIC INDUSTRIES, INC.




By:                        
Authorized Officer






Executive 2016 PRSU Agreement

--------------------------------------------------------------------------------











EXHIBIT A
DESIGNATION OF BENEFICIARY


Name _____________________________        Social Security Number ____-___-_____


I designate the following person(s) to receive any restricted stock units
outstanding upon my death under the Performance-Based Restricted Stock Units
Award Agreement with Electro Scientific Industries, Inc.:


Primary Beneficiary(ies)


Name________________________        Social Security Number ____-___-_____
Birth Date ____________________        Relationship ________________________
Address__________________________        City__________ State____ Zip ________


Name________________________        Social Security Number ____-___-_____
Birth Date ____________________        Relationship ________________________
Address__________________________        City__________ State____ Zip ________


Name________________________        Social Security Number ____-___-_____
Birth Date ____________________        Relationship ________________________
Address__________________________        City__________ State____ Zip ________


If more than one primary beneficiary is named, the units will be divided equally
among those primary beneficiaries who survive the undersigned.
Secondary Beneficiary(ies)
In the event no Primary Beneficiary is living at the time of my death, I
designate the following the person(s) as my beneficiary(ies):
Name________________________        Social Security Number ____-___-_____
Birth Date ____________________        Relationship ________________________
Address__________________________        City__________ State____ Zip ________


Name________________________        Social Security Number ____-___-_____
Birth Date ____________________        Relationship ________________________
Address__________________________        City__________ State____ Zip ________


Name________________________        Social Security Number ____-___-_____
Birth Date ____________________        Relationship ________________________
Address__________________________        City__________ State____ Zip ________


If more than one Secondary Beneficiary is named, the units will be divided
equally among those Secondary beneficiaries who survive the undersigned.
This designation revokes and replaces all prior designations of beneficiaries
under the Performance-Based Restricted Stock Units Award Agreement.
______________________________        Date signed: ___________________, 20___
Signature




Executive 2016 PRSU Agreement